8 N.Y.3d 1019 (2007)
In the Matter of MANUFACTURERS AND TRADERS TRUST COMPANY, as Trustee of Securitization Series 1988-1 Agreement Dated 3-1-1998, Respondent,
v.
ROBERT S. MYERS, Appellant, et al., Respondent.
Court of Appeals of the State of New York.
Submitted April 30, 2007.
Decided June 12, 2007.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division entered in this proceeding commenced in Town Court (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]). Motion for poor person relief dismissed as academic.